Citation Nr: 0018709	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  99-13 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.  

3.  Entitlement to an increased evaluation for a low back 
disorder, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
July 1975.  

This appeal initially arose from rating decisions in 
July 1992, August 1992, and February 1993 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  However, for reasons stated below, 
this appeal is now from a rating decision in May 1997, which 
assigned an evaluation of 10 percent for a low back disorder, 
and from a rating decision in October 1998, which found that 
new and material evidence has not been submitted to reopen 
claims of entitlement to service connection for an acquired 
psychiatric disorder and headaches. 

In October 1995, and November 1996, the Board remanded this 
case to the RO.  The case was most recently returned to the 
Board in August 1999.  

In the remand portion of the Board decision of November 1996, 
the following issues were remanded to the RO:  Whether new 
and material evidence had been submitted to reopen a claim of 
entitlement to service connection for chondromalacia of the 
right knee; entitlement to service connection for a disorder 
of the hips; entitlement to service connection for a left 
ankle disorder; and entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU).  In November 1996, the 
Board also remanded to the RO the issue of entitlement to 
service connection for a disorder of the lumbosacral spine.  

While this case was in remand status, a rating decision in 
May 1997 granted service connection for lumbar subluxation 
and assigned a 10 percent disability evaluation; the denials 
of service connection for chondromalacia of the right knee, a 
disorder of the hips, a left ankle disorder, and TDIU were 
continued and a supplemental statement of the case was 
issued.  In June 1997, the RO notified the veteran of those 
rating actions.  In June 1997, the RO received a statement 
from the veteran in which he said, "with the recent grant of 
increased benefits, I now withdraw my pending appeals."  The 
RO then took administrative action documenting the veteran's 
withdrawal of his appeal on the issues remanded to the RO in 
November 1996 (not including the claim for service connection 
for a disorder of the lumbosacral spine which, as noted, was 
granted by the RO.)  However, in January 1999, the RO, by 
electronic mail, notified the administrative service of the 
Board that the veteran had "changed his mind" and asked that 
his appeal on the withdrawn issues be continued.  In 
August 1999, on VA Form 8, Certification of Appeal, the RO 
stated that the issues on appeal included claims for service 
connection for disorders of the right knee, hips, and ankles, 
and a claim of entitlement to TDIU.  

Applicable law and regulations provide that an appeal from an 
agency of original jurisdiction to the Board consists of a 
timely filed notice of disagreement in writing, and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200 (1999).  A substantive appeal may be 
withdrawn by the appellant in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (1999).  
There is no statutory or regulatory provision for 
reinstatement of an appeal which has been withdrawn in 
writing by the appellant.  

Subject to review by courts of competent jurisdiction, only 
the Board will make final decisions with respect to its 
jurisdiction.  38 C.F.R. § 20.101(c) (1999).  Certification 
of a case to the Board by an agency of original jurisdiction, 
on VA Form 8, does not serve to either confer or deprive the 
Board of jurisdiction over an issue.  38 C.F.R. § 19.35 
(1999).

Under the applicable law and regulations, the Board finds 
that the veteran effectively withdrew his appeal on the 
issues of:  Whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for chondromalacia of the right knee; entitlement 
to service connection for a disorder of the hips; entitlement 
to service connection for a left ankle disorder; and 
entitlement to TDIU.  The Board further finds that the 
appellant could not and did not reinstate his appeal on those 
issues, which are no longer in appellate status, and thus, 
are not before the Board at this time.  

In the Introduction section of the November 1996 decision, 
the Board noted that, in February 1993, the veteran had filed 
a notice of disagreement with a rating decision of June 1992, 
which had found that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for an acquired psychiatric disorder and 
headaches.  The Board referred those issues to the RO for 
issuance of a statement of the case or supplemental statement 
of the case.  On December 17, 1996, the RO furnished the 
veteran with a statement of the case on the issues of whether 
new and material evidence had been submitted to reopen claims 
of entitlement to service connection for schizophrenia and 
headaches, and the RO notified of the time limits within 
which he might file a timely substantive appeal on those 
issues.  

Applicable regulations provide that, except in the case of 
simultaneously contested claims, a substantive appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction mails the statement of the case to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b) (1999).  In the instant case, the 
veteran did not file a substantive appeal within 60 days of 
December 17, 1996, and he thus, did not perfect an appeal 
from the determination of June 1992, which found that new and 
material evidence had not been submitted to reopen claims of 
entitlement to service connection for headaches and an 
acquired psychiatric disorder.  

In August 1997, the veteran stated that he was concerned 
about his "nerve problem."  In September 1997, the veteran 
stated that he wished to reopen his claim of entitlement to 
service connection for headaches.  In October 1998, the RO 
found that the veteran had not submitted new and material 
evidence sufficient to warrant reopening his claims for 
service connection for an acquired psychiatric disorder and 
headaches, and the current appeal on those issues ensued.  

Finally, the Board notes that a rating decision in May 1999 
denied a claim of entitlement to service connection for 
insomnia.  The veteran initiated and perfected an appeal on 
the issue, but, in March 2000, he withdrew his appeal on that 
issue in writing, and, therefore, that issue is not before 
the Board at this time.  


FINDINGS OF FACT

1.  An unappealed RO decision in June 1992 found that new and 
material evidence sufficient to reopen claims of entitlement 
to service connection for an acquired psychiatric disorder 
and headaches had not been submitted.  

2.  Evidence added to the record since June 1992 concerning a 
psychiatric disorder and headaches is not so significant that 
it must be considered in order to fairly decide the merits of 
the claims.  

3.  A low back disorder is primarily manifested by slight 
limitation of motion and tenderness.  


CONCLUSIONS OF LAW

1.  A rating decision in June 1992, denying reopening of 
claims of entitlement to service connection for an acquired 
psychiatric disorder and headaches, is final.  38 U.S.C.A. 
§ 7105 (West 1991).  

2.  Additional evidence added to the record since June 1992 
is not new and material, and claims of entitlement to service 
connection for an acquired psychiatric disorder and headaches 
are not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  

3.  The criteria for an evaluation in excess of 10 percent 
for a low back disorder are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5292 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Previously Denied Claims

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  

The law provides that, except as provided in 38 U.S.C.A. 
§ 5108, when a claim is disallowed by an agency of original 
jurisdiction, the claim may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7105.  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 (1999); 
Winters v. West, 12 Vet. App. 203, 206-7 (1999); Hodge v. 
West, 155 F.3d. 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Second, if new and material 
evidence has been presented, then, immediately upon reopening 
the veteran's claim, VA must determine whether the claim is 
well grounded under 38 U.S.C.A. § 5107(a).  In making that 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-6 (1995).  Third, if a claim is 
found to be well grounded, then the merits of the claim may 
be evaluated, after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(a) has been met.  

A.  Psychiatric Disorder

At the time of the prior final denial of the veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder in June 1992, the pertinent evidence 
consisted of:  The veteran's service medical records; a 
private physician's office note in August 1975; a report of a 
VA examination in August 1977; records of psychiatric 
treatment beginning in 1985; and the veteran's statements and 
his testimony at a personal hearing in August 1990.  

The service medical records, which contained a diagnosis of 
tension headaches, were entirely negative for findings or a 
diagnosis of psychiatric illness.  At the VA examination in 
August 1977, a psychiatric disorder was not diagnosed.  In 
August 1985, the veteran was admitted to a VA medical center 
for psychiatric evaluation, on transfer from a public 
hospital.  Schizophreniform disorder was diagnosed.  The 
veteran was readmitted in October 1986, when the diagnosis 
was chronic paranoid schizophrenia.  At the hearing in 
August 1990, the veteran testified that:  He did not see a 
psychiatrist while on active duty; he was under "pressure" in 
service, and had headaches; soon after separation from 
service, he saw a Dr. Blake, who told him that he had a 
problem which was due to "nerves."  The veteran's wife 
testified that the veteran's first diagnosis of a "nervous 
condition" was in  February or March 1985.  A private 
physician's office note dated in August 1975 showed a 
diagnosis of pectoral myositis, with no reference to a 
psychiatric diagnosis. 

The evidence added to the record since June 1992 concerning 
the veteran's psychiatric disorder includes:  Statements by 
the veteran relating his schizophrenic disorder to his period 
of active service; a statement by the veteran's wife in 
June 1987 that his psychiatric illness began about two years 
earlier; a decision in January 1990 by the Social Security 
Administration that the veteran had been disabled since 
November 1986, with a primary diagnosis of schizophrenia; 
records of VA outpatient and inpatient psychiatric treatment 
since 1991; a statement in March 1992 by a private 
psychiatrist that the veteran was being treated for a mental 
condition; and report by a private psychiatric facility that 
the veteran had been treated since 1985. 

The veteran's statements are not "new" as they are cumulative 
of statements which he made prior to June 1992.  The VA and 
private treatment records showing psychiatric treatment years 
after service are likewise not new.  

The veteran's wife's statement is new but it is not 
"material" as it does not tend to prove that the onset of the 
veteran's mental illness was during his period of active 
service, but rather relates it to manifestations in 1985.  
The Social Security Administration decision is new, but it is 
not material, because it does not relate postservice 
schizophrenia to the veteran's period of active duty.

In sum, none of the additional evidence on the issue of 
entitlement to service connection for an acquired psychiatric 
disorder is new and material, and the veteran's claim for 
that benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a).  

B.  Headaches

Evidence which was of record in June 1992 concerning 
headaches has been summarized above.  In addition, service 
medical records show treatment for tension headaches, 
diagnosed by a neurologist; at an examination for service 
separation in January 1975, tension headaches were noted.  At 
the VA examination in August 1977, the pertinent diagnosis 
was headaches by history, examination reveals no objective 
findings.  In March 1992, a private psychiatrist reported 
that he had treated the veteran for tension headaches.  

The additional evidence added to the record since June 1992 
includes statements by the veteran and by a private 
psychiatrist.  In May 1992, a private psychiatrist stated 
that the veteran's headaches usually occurred when he had 
exacerbations of schizophreniform disorder and paranoid 
schizophrenia.  In May 1994, the veteran stated that he was 
discharged from service for several disabilities, including 
headaches.  These statements are new but are not material, 
because they are not probative on the issue of whether any 
post service headaches were related to headaches which the 
veteran had while on active duty.  Therefore, the Board 
concludes that new and material evidence has not been 
submitted, and the claim for service connection for headaches 
is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  

II.  Increased Rating

When a veteran alleges that a service-connected disability 
has increased in severity, a claim for an increased 
disability evaluation is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board, 
therefore, finds that the veteran's claim of entitlement to 
an increased evaluation for a low back disorder is well 
grounded.  The Board is also satisfied that all relevant 
facts with regard to that issue have been adequately 
developed, and no further assistance to the veteran is 
required to comply with VA's duty to assist the veteran in 
the development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a).  

Disability evaluations are determined by application of a 
schedule of ratings which is best based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

38 C.F.R. § 4.71a Diagnostic Code 5292 provides that slight 
limitation of motion of the lumbar spine warrants a 
10 percent evaluation; a 20 percent evaluation requires 
moderate limitation of motion; and a 40 percent evaluation 
requires severe limitation of motion.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1999).  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(1999).  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (1999).  

In the instant case, at a VA joints examination in 
January 1997, the veteran, who was service connected for a 
left knee disorder, complained of back pain, with radiation 
to the hips.  On examination, there was no postural 
abnormality or fixed deformity of the spine. There was no 
spasm of the musculature of the spine.  There was mild 
tenderness of the lower back.  Range of motion was flexion to 
95 degrees, extension to 35 degrees, left lateroflexion to 
30 degrees and right lateroflexion to 40 degrees.  Straight 
leg raising was negative, bilaterally.  The veteran could 
heel and toe walk.  The pertinent diagnosis was mechanical 
low back pain, without radiculopathy.  In April 1997, the 
examiner offered an opinion that it was more likely than not 
that the mechanical low back disorder had been aggravated by 
the service-connected left knee disorder.  A rating decision 
in May 1997 granted secondary service connection for a low 
back disorder.  

At a VA spine examination in September 1998, the veteran 
complained of low back pain, with flare-ups 3 or 4 times per 
week.  X-rays of the lumbosacral spine showed minimal 
degenerative disease; there was no evidence of fracture, 
subluxation, or spondylolisthesis.  The examining physician 
reported no limitation of motion of the lumbar spine was 
found; during flare-ups, the veteran may have mild, if any, 
limitation of motion of the lumbar spine.  There was no 
evidence of weakened movement, excess fatigability with use, 
incoordination, painful motion, or pain with use. 

At a VA joints examination in September 1998, range of motion 
was flexion to 95 degrees, extension to 20 degrees, 
lateroflexion to 30 degrees, and rotation to 30 degrees.  
There was no pain except at full forward flexion to 
95 degrees; the lumbar spine was nontender to palpation.  

The Board finds that the evidence shows no more than slight 
limitation of motion of the lumbar spine, including during 
flare-ups and, thus, the criteria for an increased rating 
have not been met in this case.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292.  

The preponderance of the evidence is against the claim for an 
increased rating for a low back disorder, and so the benefit 
of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

New and material evidence not having been submitted to reopen 
claims of entitlement to service connection for an acquired 
psychiatric disorder and headaches, the appeal on those 
issues is denied.  

An increased evaluation for a low back disorder is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

